UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2236


TILLIE A. LYNN,

                  Plaintiff - Appellant,

          v.

LT. GEN. KEITH B. ALEXANDER, Director,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-02860-RDB)


Submitted:   March 27, 2012                 Decided:   April 10, 2012


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tillie A. Lynn, Appellant Pro Se. Joseph Ronald Baldwin, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tillie A. Lynn seeks to appeal the district court’s

orders     granting    the     Defendant        summary       judgment     on     her

retaliation claim under Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e-2000e-17 (West 2003 & Supp. 2010), and

employment discrimination claim under the Rehabilitation Act of

1973, 29 U.S.C. §§ 701-796 (West 2008 & Supp. 2011), and denying

her Fed. R. Civ. P. 60(b) motion to reopen and vacate summary

judgment.

            The   district     court’s       order   granting     the     Defendant

summary judgment was entered on December 10, 2009, and Lynn did

not file a notice of appeal.                 Parties have thirty days after

entry of a district court’s final judgment to file a notice of

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period pursuant to Fed. R. App. P. 4(a)(5),

or   reopens   the    appeal   period        pursuant    to   Fed.   R.    App.   P.

4(a)(6).    “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                  Bowles v. Russell, 551

U.S. 205, 214 (2007).          Moreover, “a Rule 60(b) motion seeking

relief from a final judgment is not a substitute for a timely

and proper appeal.”      Dowell v. State Farm Fire & Cas. Auto. Ins.

Co., 993 F.2d 46, 48 (4th Cir. 1993).                Nor is Lynn relieved of

the requirement to have filed a timely notice of appeal by the

limited tolling provision of Fed. R. App. P. 4(a)(4)(vi).                         See

                                         2
Fed. R. App. P. 4(a)(4)(vi) (tolling the time to file an appeal

until the entry of the order disposing of a Rule 60 motion

“filed no later than 28 days after the judgment is entered”).

Accordingly, because Lynn did not file a timely notice of appeal

or obtain an extension of the appeal period, we dismiss her

appeal of the district court’s December 10, 2009 order for lack

of jurisdiction.

              We review the denial of a Rule 60(b) motion for abuse

of discretion.            MLC Auto., LLC v. Town of S. Pines, 532 F.3d

269,    277   (4th     Cir.   2008).          A     movant       seeking    relief    from    a

judgment      under    Rule    60(b)     must       make     a    threshold       showing    of

“timeliness, a meritorious defense, a lack of unfair prejudice

to the opposing party, and exceptional circumstances.”                               Dowell,

993 F.2d at 48 (internal quotation marks and citation omitted).

Once a movant makes this showing, she then must establish: “(1)

excusable neglect; (2) newly discovered evidence; (3) fraud; (4)

the    judgment      is    void;   (5)       the    judgment       has     been    satisfied,

released,       or   discharged;        or    (6)    any     other    reason       justifying

relief.”      Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir.

1997).     “A motion under Rule 60(b) must be made . . . no more

than a year after the entry of the judgment” for reasons (1),

(2), and (3).             Fed. R. Civ. P. 60(c)(1).                   “In ruling on an

appeal from a denial of a Rule 60(b) motion, this [c]ourt may

not    review    the      merits   of    the       underlying       order;    it    may   only

                                               3
review the denial of the motion with respect to the grounds set

forth in Rule 60(b).”       In re Burnley, 988 F.2d 1, 2 (4th Cir.

1992).

           Lynn    fails   to     establish       a    threshold      showing    of

timeliness.   Lynn seeks relief under Rule 60(b)(1) based upon

excusable neglect; however, as she filed her Rule 60(b) motion

one year and four months after the district court entered its

judgment and fails to present a reasonable explanation for her

delay, her motion is untimely.            Moreover, we fully concur with

the district court’s assessment that Lynn failed to present a

meritorious defense to the motion for summary judgment, a lack

of   unfair   prejudice      to     the    Defendant,         and     exceptional

circumstances.

           Accordingly,    we     affirm    the       district   court’s      order

denying   Lynn’s   Rule    60(b)    motion.           We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                      4